Citation Nr: 1733641	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1981 to December 1984 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in March 2015.

In June 2015, the Veteran testified before a Veteran's Law Judge (VLJ) during a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file.  The VLJ who held the hearing is no longer employed by the Board.  The Veteran indicated by February 2017 letter that he does not desire an additional Board hearing.

The issue of entitlement to service connection for the residuals of a TBI, to include headaches, is remanded to the RO for further development.  


FINDING OF FACT

The Veteran notified the Board during his June 2015 hearing that he wishes to withdraw his appeal as to service connection for a psychiatric disorder, to include PTSD, and bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to service connection for a psychiatric disorder, to include PTSD, and bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

At the June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wishes to withdraw his appeal for entitlement to service connection for bilateral hearing loss and a psychiatric disorder to include PTSD.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the claims for entitlement to service connection for a psychiatric disorder, to include PTSD, and bilateral hearing loss and it is dismissed.


ORDER

The appeal is dismissed as to entitlement to service connection for bilateral hearing loss and a psychiatric disorder, to include PTSD.


REMAND

During his hearing, the Veteran testified that he was receiving Social Security (SSA) disability benefits based on his headaches.  As it appears that there are relevant outstanding records, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify or submit any relevant treatment records pertaining to his claim on appeal.  In any event, request all current VA treatment records since the last time they were uploaded to the claims file.

2.  Obtain the Veteran's SSA disability records.

3.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


